       Case 8-18-08155-ast            Doc 13       Filed 01/25/19         Entered 01/25/19 23:09:12




Thomas R. Califano, Esq.
Rachel Nanes, Esq. (admitted pro hac vice)
DLA PIPER LLP (US)
1251 Avenue of the Americas
New York, New York 10020-1104
Telephone: (212) 335-4500
Facsimile: (212) 335-4501
E-mail: thomas.califano@dlapiper.com
        rachel.nanes@dlapiper.com

Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------
                                                                      x
In re:                                                                :   Chapter 11
                                                                      :
ORION HEALTHCORP, INC.                                                :   Case No. 18-71748 (AST)
CONSTELLATION HEALTHCARE TECHNOLOGIES, INC.                           :   Case No. 18-71749 (AST)
NEMS ACQUISITION, LLC                                                 :   Case No. 18-71750 (AST)
                                                                      :
NORTHEAST MEDICAL SOLUTIONS, LLC                                          Case No. 18-71751 (AST)
                                                                      :
NEMS WEST VIRGINIA, LLC                                               :   Case No. 18-71752 (AST)
PHYSICIANS PRACTICE PLUS, LLC                                         :   Case No. 18-71753 (AST)
PHYSICIANS PRACTICE PLUS HOLDINGS, LLC                                :   Case No. 18-71754 (AST)
MEDICAL BILLING SERVICES, INC.                                        :   Case No. 18-71755 (AST)
RAND MEDICAL BILLING, INC.                                            :   Case No. 18-71756 (AST)
RMI PHYSICIAN SERVICES CORPORATION                                    :   Case No. 18-71757 (AST)
                                                                      :
WESTERN SKIES PRACTICE MANAGEMENT, INC.                                   Case No. 18-71758 (AST)
                                                                      :
INTEGRATED PHYSICIAN SOLUTIONS, INC.                                  :   Case No. 18-71759 (AST)
NYNM ACQUISITION, LLC                                                 :   Case No. 18-71760 (AST)
NORTHSTAR FHA, LLC                                                    :   Case No. 18-71761 (AST)
NORTHSTAR FIRST HEALTH, LLC                                           :   Case No. 18-71762 (AST)
VACHETTE BUSINESS SERVICES, LTD.                                      :   Case No. 18-71763 (AST)
MDRX MEDICAL BILLING, LLC                                             :   Case No. 18-71764 (AST)
                                                                      :
VEGA MEDICAL PROFESSIONALS, LLC                                           Case No. 18-71765 (AST)
                                                                      :
ALLEGIANCE CONSULTING ASSOCIATES, LLC                                 :   Case No. 18-71766 (AST)
ALLEGIANCE BILLING & CONSULTING, LLC                                  :   Case No. 18-71767 (AST)
PHOENIX HEALTH, LLC                                                   :   Case No. 18-71789 (AST)
NEW YORK NETWORK MANAGEMENT, L.L.C.                                   :   Case No. 18-74545 (AST)
                                                                      :
                                   Debtors.                           :   (Jointly Administered)
--------------------------------------------------------------------- x
           Case 8-18-08155-ast            Doc 13       Filed 01/25/19        Entered 01/25/19 23:09:12




CONSTELLATION HEALTHCARE TECHNOLOGIES, INC. AND :
NEW YORK NETWORK MANAGEMENT, L.L.C.,                                  : Adv. Pro. No. 18-08155 (AST)
                                                                      :
                                   Plaintiffs,                        :
         v.                                                           :
                                                                      :
KEVIN KELLY AND EDEL KELLY,                                           :
                                                                      :
                                   Defendants.                        :
--------------------------------------------------------------------- x

         REPLY IN FURTHER SUPPORT OF MOTION FOR SUMMARY JUDGMENT
      SEEKING MANDATORY SUBORDINATION OF CLAIMS UNDER 11 U.S.C. § 510(b)
                   (PROOF OF CLAIM NOS. 113, 114, 254, 255, 268, 269)

             Plaintiffs Constellation Healthcare Technologies, Inc. (“CHT”) and New York Network

  Management, L.L.C. (“NYNM” and, together with CHT, the “Movants”),1 by and through their

  undersigned counsel, respectfully submit this reply in further support of their Motion for Summary

  Judgment Seeking Mandatory Subordination of Claims under 11 U.S.C. § 510(b) [D.I. 3] (the

  “Motion”), and in response to the Cross-Motion for Summary Judgment [D.I. 12] (the “Cross-

  Motion”) filed by Kevin Kelly and Edel Kelly (together, the “Kellys”) and respectfully state as

  follows:

                                         PRELIMINARY STATEMENT

             The Kellys’ Cross-Motion fails to raise a genuine dispute as to any material fact relevant

  to the Motion. In fact, the factual basis for the Motion is drawn directly from the Kellys’ pleadings.

  Despite the myriad arguments raised in the Cross-Motion, the issue before the Court is

  straightforward—whether the Kellys’ Proofs of Claim arise from the purchase or sale of a security

  such that they are subject to mandatory subordination pursuant to section 510(b) of the Bankruptcy

  Code. The Kellys attempt to circumvent the plain language of section 510(b) by arguing that their

  equity was converted into debt. However, courts have broadly interpreted section 510(b)’s “arising


  1
      Capitalized terms not defined herein have the meanings ascribed to them in the Motion.

                                                             2
         Case 8-18-08155-ast            Doc 13      Filed 01/25/19   Entered 01/25/19 23:09:12




from” language and have subjected claims to mandatory subordination as long as the purchase or

sale of a security was part of a causal link that led to the alleged injury. Here, however, there is a

causal link because the Proofs of Claim are based on the Kellys’ membership interests in NYNM.

           Faced with this reality, the Kellys attempt to distract the Court from this straightforward

issue by filing a Cross-Motion that seeks relief which is procedurally improper and not relevant to

the Motion. This includes a procedurally improper attempt to subordinate the claims of other

creditors that are not parties to this adversary proceeding. Additionally, the Kellys raise an

irrelevant argument that subordination of their claims would result in de facto substantive

consolidation of the Debtors’ estates. These arguments lack merit and do not raise any genuine

dispute with respect to any material fact relevant to the Motion. Accordingly, the Movants

respectfully submit that the Motion should be granted and the Cross-Motion should be denied.

                                                    ARGUMENT

           I.      The Cross-Motion is Procedurally Improper in that it Seeks Subordination of
                   Claims of Creditors that are not Parties to the Adversary Proceeding.

           The Cross-Motion is procedurally improper in that it seeks equitable subordination of the

claims of Bank of America, N.A. (“Bank of America”), Elizabeth Kelly, and other creditors in the

context of a dispute between the Movants and the Kellys. See Cross-Motion, section II.A.

Although the Kellys also filed a Third-Party Complaint and Counterclaim (the “Third-Party

Complaint”) on a related docket2 against Bank of America, Elizabeth Kelly, and the Movants,

seeking equitable subordination of the claims of Bank of America, Elizabeth Kelly, and any other

creditors of the Initial Debtors to the Kellys’ Proofs of Claim, this relief is similarly procedurally

improper. The Kellys cannot subordinate the claims of other creditors by means of a counterclaim

against the Movants, particularly here, where the Motion relates to the terms of the NYNM


2
    Filed in Adv. Pro. No. 18-08154-AST [D.I. 8].

                                                        3
         Case 8-18-08155-ast       Doc 13     Filed 01/25/19     Entered 01/25/19 23:09:12




operating agreements and the counterclaim concerns Bank of America’s claims, which are based

on a prepetition credit agreement between certain of the Debtors, Bank of America, and other

lenders (the “Secured Lenders”). Furthermore, Rule 14 of the Federal Rules of Civil Procedure

(the “Federal Rules”), made applicable to these proceedings by Rule 7014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), requires a defendant, acting as a third-party

plaintiff, to obtain leave of court if it files a third-party complaint more than 14 days after serving

its original answer. Fed. R. Civ. P. 14. Here, the Kellys filed their original answer on December

14, 2018 [D.I. 8], and did not file their Third-Party Complaint until January 18, 2019, 35 days

later.

          In addition, as noted above, the Kellys lack standing to attack Bank of America’s claims,

which have already been subject to investigation by the Official Committee of Unsecured Creditors

appointed in the Debtors’ chapter 11 cases (the “Committee”). The Committee, rather than

individual creditors, is the appropriate entity to attack Bank of America’s claims. See In re Savino

Oil & Heating, Co., Inc., 91 B.R. 655, 657 (Bankr. E.D.N.Y. 1988).

          II.    There is No Genuine Dispute that the Kellys’ Proofs of Claim Arise From the
                 Purchase or Sale of Securities and are Therefore Subject to Mandatory
                 Subordination Pursuant to Section 510(b) of the Bankruptcy Code.

          First, the Kellys argue that their Proofs of Claim should not be subordinated under section

510(b) of the Bankruptcy Code because the claims were converted from equity into debt. They

also argue that policy considerations support denying subordination. For the reasons discussed

below, both arguments are unavailing and fail to raise any dispute as to any material fact relevant

to the Motion.




                                                   4
      Case 8-18-08155-ast       Doc 13     Filed 01/25/19     Entered 01/25/19 23:09:12




                a. Summary Judgment is Appropriate Because the Kellys Have Failed to
                   Raise a Doubt as to any Issue of Material Fact Relevant to the Motion.

       The standard for granting summary judgment is set forth in Federal Rule 56, made

applicable to this adversary proceeding by Bankruptcy Rule 7056. See Fed. R. Bankr. P. 7056.

Summary judgment is appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

Once the movant’s burden is met, the opposing party “must set forth specific facts showing that

there is a genuine dispute for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

       Here, the Movants have relied entirely on the Kellys’ own version of the facts as set forth

in their Proofs of Claim and pleadings. The Cross-Motion has failed to raise a genuine dispute as

to any of the material facts set forth in the Motion, and instead attempts to confuse the Court

through its inclusion of irrelevant and procedurally improper arguments.         Accordingly, the

Movants respectfully submit that summary judgment is appropriate and the Motion should be

granted.

                b. The Proofs of Claim Should be Subordinated Because They Arise From
                   the Purchase or Sale of Securities.

       The Kellys attempt to circumvent mandatory subordination pursuant to section 510(b) by

arguing that claims arising from their membership interests have now been converted to debt

claims. See Cross-Motion, sections I.A, B. The Kellys argue that once the membership interests

in NYNM were sold to NYNM Acquisition, LLC, the Kellys’ claim to a portion of those sales

proceeds became a claim for breach of contract. They argue that their Proofs of Claim therefore

ceased to be based on equity ownership as of the NYNM Petition Date, and should not be

subordinated.




                                                5
      Case 8-18-08155-ast         Doc 13     Filed 01/25/19      Entered 01/25/19 23:09:12




       The Kellys’ argument, however, is contrary to case law that consistently applies a broad

interpretation to the “arising from” language of section 510(b).             See, e.g., In re PT-1

Communications, Inc., 304 B.R. 601 (Bankr. E.D.N.Y. 2004) (“under the broad reading of section

510(b), the claim need not flow directly from the securities transaction, but can be viewed as

arising from the transaction if the transaction is part of the causal link leading to the injury.”); In

re Enron Corp., 341 B.R. 141, 152 (Bankr. S.D.N.Y. 2006) (noting that an injury “need not directly

result from the purchase [of securities]” and so as long as there is “some nexus or causal

relationship between the claim and the [purchase] of the security the claim must be subordinated

as ‘arising from.’”); In re Granite Partners, L.P., 208 B.R. 332, 339 (Bankr. S.D.N.Y. 1997)

(“Something ‘arises’ from a source when it originates from that source.”).

       Courts have consistently found that claims arising from equity, even those that are based

on state court judgments finding a breach of contract, are nonetheless subject to mandatory

subordination under section 510(b). See In re MarketXT Holdings Corp., 346 Fed. App’x 744,

746 (2d Cir. 2009) (“[The claim], based on a state court judgement for damages in connection with

the sale of stock, fell within the plain meaning of [section 510(b)]”); In re PT-1 Communications,

Inc., 304 B.R. at 607 (“the scope of section 510(b) has been broadened over the years to include

claims based on contract law and other actions.”); In re Enron Corp., 341 B.R. at 162 (“Clearly, if

the courts are commanded to rebuff securities claims seeking treatment on par with general

creditors, a functional analysis similarly requires the courts to rebuff security holders asserting

breach of contract claims.”).

       The Kellys’ Proofs of Claim fall squarely within this precedent. There is a “causal link”

between the Kellys’ alleged injuries and their membership interests and thus their claims are

subject to mandatory subordination. A review of the Kellys’ Proofs of Claim further makes clear



                                                  6
      Case 8-18-08155-ast        Doc 13     Filed 01/25/19      Entered 01/25/19 23:09:12




that each arises from the purchase or sale of a security. Kevin Kelly’s Proof of Claim No. 113 and

Edel Kelly’s Proof of Claim No. 114, both filed against CHT, state that they are based on “3% of

the Purchase Price of New York Network Management LLC.” See Proof of Claim Nos. 113, 114,

at 2. In addition, Kevin Kelly’s Proof of Claim Nos. 255 and 269, as well as Edel Kelly’s Proof

of Claim Nos. 254 and 268, all filed against NYNM in the amount of $1,210,000, are based on

damages arising from the Kellys’ alleged failure to receive 3% of the proceeds of the March 2017

sale of NYNM to CHT (the “Original NYNM Sale”) and Elizabeth Kelly’s and NYNM’s alleged

failure to pay dividends in the amount of $250,000 to each of the Kellys, in breach of the relevant

NYNM operating agreements. These Proofs of Claim therefore fall squarely within the mandatory

subordination language of 510(b). Accordingly, the Movants respectfully submit that summary

judgment is appropriate and that the Proofs of Claim should be subordinated.

               c. Policy Considerations Support Subordination of the Kellys’ Proofs of
                  Claim.

       The Kellys additionally argue that policy considerations support denying subordination.

See Cross-Motion, section I.B. An analysis of the policy considerations underlying section 510(b)

is only necessary when the plain meaning of the statute fails to cover the claim, which is not the

case here. See In re MarketXT Holdings Corp., 346 Fed. App’x at 746. Here, the Proofs of Claim

fall squarely within the scope of the statute as they are plainly based on “damages arising from the

purchase or sale of [a security of the debtor or an affiliate of the debtor].” 11 U.S.C. § 510(b).

       Nevertheless, policy considerations support subordination here. These considerations

include “1) the dissimilar risk and return expectations of shareholders and creditors; and (2) the

reliance of creditors on the equity cushion provided by shareholder investment.” In re Med

Diversified, Inc., 461 F.3d 251, 256 (2d Cir. 2006). As to the first element, the “causal link”

analysis stems from courts’ efforts to address concerns regarding claims that attempt to

                                                  7
      Case 8-18-08155-ast         Doc 13     Filed 01/25/19     Entered 01/25/19 23:09:12




recharacterize subordinated securities claims into a higher status, despite the shareholders’

assumed risk and return expectations. See In re Tristar Espiranza Properties, LLC, 488 B.R. 394,

403 (B.A.P. 9th Cir. 2013) (subordinating the claim of a former equity holder who withdrew her

equity and noting that her confirmed arbitration reward was directly linked to her ownership of a

membership interest in the debtor). With respect to the second element, creditors dealing with

NYNM would have no expectation that they would be sharing recoveries with former equity

holders who claim that their interests were disregarded in a sale of those equity interests.

          III.     The Proofs of Claim Should be Subordinated to All Claims or Interests that
                   are Senior or Equal to the Interest Represented by a NYNM Membership
                   Interest for Purposes of Distribution.

          The Kellys further argue, incorrectly, that their claims should not be subordinated to the

claims of Bank of America. To this end, they argue primarily that Bank of America’s claims do

not attach to the NYNM estate. This argument lacks merit. The relief sought in the Motion is

straightforward—the Movants seek to subordinate the Kellys’ Proofs of Claim to all claims or

interests that are senior or equal to the interest represented by an interest in NYNM for purposes

of distribution.

          The Kellys, relying in part on their pending Motion of Kevin and Edel Kelly for

Modification or Clarification of Final Order Authorizing Debtors to Obtain Postpetition

Financing (the “DIP Reconsideration Motion”) [Case No. 18-71748-AST, D.I. 513], argue that

somehow the claims of the Secured Lenders, whose agent is Bank of America, should in fact be

subordinated to their claims. The DIP Reconsideration Motion, which has not been granted, has

no bearing on this Motion. Simply put, whatever claims the Kellys may believe they have against

the Secured Lenders are not a basis for the Kellys to avoid the mandatory subordination of their

claims.     Furthermore, as previously discussed, the Kellys lack standing to attack Bank of



                                                  8
         Case 8-18-08155-ast           Doc 13       Filed 01/25/19       Entered 01/25/19 23:09:12




America’s claim, as the Committee has been tasked with investigating such claims and liens.

Additionally, this relief is not properly sought in a cross motion in an adversary proceeding to

which the Secured Lenders are not parties. Nevertheless, the argument is unavailing.

           Although the Court has not yet ruled on the DIP Reconsideration Motion, it has received

numerous objections from parties in interest and the Movants submit that it lacks merit.3 The

Kellys fail to provide any valid basis as to why their Proofs of Claim should not be subordinated

to those of Bank of America. At the closing of the Original NYNM Sale, Elizabeth Kelly

individually held enough voting power under the relevant operating agreements to proceed with

the transaction. As a result, Bank of America could reasonably rely upon Elizabeth Kelly’s and

NYNM’s representations at the closing, when NYNM and its subsidiaries guaranteed the

obligations under the financing arrangement and pledged a continuing security interest in

substantially all of their assets. Additionally, the Kellys’ arguments concerning the purported

failure to comply with escrow requirements have no bearing on the validity of Bank of America’s

lien. Accordingly, there is no valid basis for the Kellys’ contention that their claims should not be

subordinated to those of Bank of America.

           IV.     Subordination Would Not Result in “De Facto Substantive Consolidation.”

           The Kellys further attempt to distract the Court from the straightforward issue before it—

whether their Proofs of Claim should be mandatorily subordinated as equity interests—by arguing

that subordination of their Proofs of Claim would result in de facto substantive consolidation. In

essence, they argue that subordinating their claims to those of creditors of non-NYNM estates

would result in de facto substantive consolidation and that NYNM should be treated differently




3
    Bank of America, the Debtors, and the Committee have all objected to the DIP Reconsideration Motion.

                                                         9
      Case 8-18-08155-ast        Doc 13    Filed 01/25/19     Entered 01/25/19 23:09:12




than the other Debtors because of the State Court Litigation and NYNM’s alleged differing

financial conditions.

       This argument is not relevant to the mandatory subordination sought by the Movants. The

Motion seeks to subordinate the Proofs of Claim to all claims or interests that are senior or equal

to the interest represented by a membership interest in NYNM for purposes of distribution.

Nevertheless, the Movants respectfully submit that the Debtors’ Third Amended Joint Plan of

Liquidation Pursuant to Chapter 11 of the Bankruptcy Code [Case No. 18-71748-AST, D.I. 645]

and the plan confirmation process will demonstrate that the Debtors’ estates are not being treated

as substantively consolidated.



                            [Remainder of page intentionally blank]




                                                10
      Case 8-18-08155-ast       Doc 13     Filed 01/25/19     Entered 01/25/19 23:09:12




                                        CONCLUSION

       For the foregoing reasons and the reasons set forth in the Motion, the Movants respectfully

request that the Court enter an order (i) granting the Motion; (ii) denying the Cross-Motion; (iii)

declaring that the Proofs of Claim are subject to mandatory subordination under section 510(b) of

the Bankruptcy Code and are subordinated to all claims or interests that are senior or equal to the

interest represented by a membership interest in NYNM for purposes of distribution; and (iv)

granting such other and further relief as the Court deems just and proper.



Dated: January 25, 2019                       Respectfully submitted,
       New York, New York
                                              DLA PIPER LLP (US)

                                              /s/ Thomas R. Califano
                                              Thomas R. Califano, Esq. (6144)
                                              Rachel Nanes, Esq. (admitted pro hac vice)
                                              DLA Piper LLP (US)
                                              1251 Avenue of the Americas
                                              New York, New York 10020-1104
                                              Telephone: (212) 335-4500
                                              Facsimile: (212) 335-4501
                                              E-mail: thomas.califano@dlapiper.com
                                                      rachel.nanes@dlapiper.com

                                              Counsel to the Debtors and Debtors in Possession




                                                11
